DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2020 and 4/26/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant's election without traverse of Group I, Claims 1-20 in the reply filed on 04/26/2022 is acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Regarding claims 6-8, claim 6 recites limitations “electrically conductive ink applied or dispensed…”, which is unclear if the electrically conductive ink is an intermediate product or final product on the final apparatus. For instance, the ink is applied as an intermediate product, but then the ink is dried/cured to form a final product such as a Ag/AgCl coating. Claim 6 therefor claims an “ink” that would not be present in the sensor apparatus device once cured in the final product form. Therefore, the scope of the claim 6 is indefinite as it is unclear if there is actually an ink present or if the final product is merely a Ag/AgCl coating.  Claims 7-8 are further rejected by virtue of their dependency upon and because they fail to cure the deficiencies of the indefinite claim 6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 9, 11, 16, 18-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Otomo et al. (JP 2013/127455 A, machine translation). 

Regarding claim 1, Otomo teaches a sensor apparatus (an oxidation-reduction potential measuring device [para.0021] and Fig.3) for measuring a solution characteristic of a sample (The limitations “for measuring a solution characteristic of a sample”  is an intended use recitation [MPEP 2111.02(II)]. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Otomo teaches measuring pH and ORP of air sample [para. 0039]), the sensor apparatus comprising:
a sample container comprising a sample chamber configured to receive the sample (The holding portion 3 that adsorbs the chemical substance in the air is provided with a plurality of round hollow holes 22 [para.0023]; the right side of Fig.3);
a reference sensor component (the left side of Fig.3 with a liquid tank 16 [para. 0024 ]) comprising:
	a reference conduit comprising a reference conduit cavity, a reference conduit first opening, and a reference conduit second opening (the tubular portion 18, whose both ends correspond, respectively, to the first and second openings, as shown in Fig.3 [para. 0025]);
	a wicking component extending through the reference conduit cavity having a wick distal end and a wick proximal end, wherein at least part of the wicking component is in fluid communication with the sample chamber such that at least some of the sample is drawn by the wicking component in a direction of the wick proximal end (cotton 20 having a wick distal end in tank 16 and a wick proximal end in contact with silver powder 19 positioned within the reference conduit cavity 18; cotton 20 that leads to the fine groove 14 [para. 0025], as shown in Fig.3; fluid communication with the sample chamber via the fine groove 14 and liquid junction portion 13 shown in Fig.3 [para. 0024]); and   
	a reference electrode material disposed at the wick proximal end (silver wire 15 and silver powder 19 disposed at cotton 20 [para.0025], Fig.3);
an active sensor component comprising an active electrode material, wherein at least part of the active electrode material extends into the sample chamber and is in fluid contact with the sample when the sample chamber is filled at least partially with the sample (an indicator electrode 5 is impregnated with pure water and comes into contact with a porous 3 that adsorbs a chemical substance [para. 0021]),
wherein the reference sensor component and the active sensor component are electrically coupled by conductive connections to a parameter analyzer and wherein the solution characteristic of the sample is determined based on a potential difference measured between the active electrode material and the reference electrode material (The potential of the indicator electrode 5 with respect to the reference electrode 2 is measured by the potential difference meter 24 through the lead 11 [para. 0024], as shown in Fig.3).

Regarding claim 9, Otomo teaches the sensor apparatus of claim 1, wherein the wicking component is made in part of a porous polymeric material (cotton 20 is a porous polymeric material).

Regarding claim 11, Otomo teaches the sensor apparatus of claim 1, wherein the wicking component is made in part of natural fibers (the wicking component is cotton 20 [para. 0023], which is a natural fiber).  

Regarding claim 16, Otomo teaches the sensor apparatus of claim 1, wherein the solution characteristic measured is pH and wherein the active electrode material is made in part of a pH-sensitive material (Otomo teaches wherein the reaction potential of a single hydrogen ion as a measurement target as in a pH meter [para. 0039]. Since the device of Otomo is capable of measuring pH, the active electrode material is made in part of a pH-sensitive material).  
Regarding claim 18, Otomo teaches the sensor apparatus of claim 1, wherein the solution characteristic measured is an oxidation reduction potential (ORP) of the sample and wherein the active electrode material is made in part of a redox-sensitive material (In the method for measuring ORP in redox electricity in air [para. 0038]; the redox potential (ORP) is not only the reaction potential of a single hydrogen… [para. 0039]. Since the device of Otomo is capable of measuring ORP, the active electrode material is made in part of a redox-sensitive material).

Regarding claim 19, Otomo teaches the sensor apparatus of claim 18, wherein the redox-sensitive material comprises at least one of platinum, gold, silicon dioxide, aluminum oxide, titanium dioxide, tantalum pentoxide, hafnium dioxide, iridium dioxide, ruthenium dioxide, and zirconium dioxide (a platinum rod as an indicator electrode was used [para. 0038]).

Regarding claim 20, Otomo teaches the sensor apparatus of claim 1, wherein the parameter analyzer comprises at least part of a voltmeter and a multimeter (the potential difference meter 24 [para. 0024]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Otomo, as applied to claim 1 above, and further in view of Gamry (ParaCell Electrochemical cell kit, Gamry Instruments. The internet archive shows that the above reference was available on the internet on June 13, 2013).

Regarding claims 2-5, Otomo teaches the sensor apparatus of claim 1. However, Otomo does not teach 
The sensor apparatus further comprising a container cap configured to be removably coupled to the sample container, wherein the reference conduit extends from an underside of the container cap, of instant claim 2;
The sensor apparatus wherein the container cap is made in part of a non-conducting material, of instant claim 3;
The sensor apparatus wherein the container cap is made in part of a transparent non-conducting material such that at least part of the wicking component is visible through the container cap, of instant claim 4;
The sensor apparatus wherein the sample container is made in part of at least one of a ceramic material and a polymeric material, of instant claim 5.

Gamry teaches wherein the ParaCell kit is an electrochemical cell comprising cell body and two end plates. Both cell body and the end plates are made of chemically resistant polycarbonate, which is also transparent and non-conductive (see cell description of Gamry). The end plates are configured to be removably coupled to the cell body by screws as shown in the figure of the cell description. The cell body and one of the end plates are interpreted by the examiner as, respectively, the sample container and the container cap. 
Otomo and Gamry are considered analogous art to the claimed invention because they are in the same field of electrochemical sensor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sensor apparatus of Otomo to include the cell body and removable end plate design because Gamry teaches that polycarbonate is chemically resistant. The simple substitution of one known element for another (i.e., sample container and container cap for another) is likely to be obvious when predictable results are achieved (i.e., measurement of sample pH and ORP) [MPEP § 2143(B)]. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 


Claims 6-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Otomo, as applied to claim 1 above, and further in view of Martin et al. (WO 2009/055092 A1).

Regarding claims 6-8, Otomo teaches the sensor apparatus of claim 1. 
Otomo teaches silver powder 19 connecting the silver wire 15 and the cotton 20 [para. 0023]. The reference electrode 2 and the silver wire 15 is arranged via the lead wire 11 [para. 0024 ], and the reference electrode 2 is silver-silver chloride electrode dipped in KCL solution [para.0043]. However, Otomo does not teach  silver-silver chloride positioned on the wick proximal end.     
Martin teaches a compact inexpensive reference electrode design with very small residual junction potentials, very low electrolyte leakage, and very low silver leakage (title). Martin further teaches a reference electrode 30 shown in Fig.4. Reference electrode 30 also includes a salt pellet 20, a hydrophilic wick material 22, a silver coated electrode 18, and pads 24 and 26. As a non-limiting example, the wick 22 may be made of a cellulose fiber-based material. In preferred embodiment, a portion of the wick 22 can be positioned between the frit 1 and the compressed salt pellet 20. In other examples, the wick 22 also runs through the length of the salt pellet 20, to facilitate quicker water uptake into the body of the salt pellet 20. In yet other examples, the wick material 22 can also be in contact with the wire 18. In the example of Figure 4, pad 24 can be comprised of a microporous materials, such as cellulose, and can be positioned between the salt pellet 20 and the frit 1. In the example of Figure 4, pad 26 can be comprised of a porous material, such as cellulose, coated with a silver/silver chloride coating, and can be positioned between a portion of the wire 18 and the salt pellet 20. In this example, silver epoxy 28 can be positioned between the disk 14 and wire 18. The silver epoxy 28 may also come in contact with hydrophilic wick material 22. [the 3rd para. in page 10]. Fig.4 shows that pad 26 with a silver/silver chloride coating is positioned on the proximal end of the wick material 22. In order to achieve the reproducible absolute potential, it is necessary that the silver ion activity near the silver wire remain stable. This is accomplished herein by (i) using silver/silver chloride ink, which leaks silver ion at a slower rate than conventional electrode materials, and (ii) maintaining a saturated electrolyte solution, which governs the solubility and activity of the silver ion [the 1st para. in page 8].
Otomo and Martin are considered analogous art to the claimed invention because they are in the same field of electrochemical sensor and both use wick material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sensor apparatus of Otomo by applying a silver/silver chloride ink on the proximal end of the wick material, as taught by Martin so that the electrode can be a silver/silver chloride reference electrode [the 2nd para. in page 10 of Martin] which is capable of providing a reproducible absolute potential [the 1st para. in page 8 of Martin]. Furthermore, the claimed silver/silver chloride limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (i.e., using silver/silver chloride as a reference electrode, which would be well-known by one skilled in the art, by known methods with no change in their respective functions would provide the obvious and predictable benefit of achieving the reproducible absolute potential, as taught by Martin) [MPEP 2143(A)]. 
Furthermore, limitations in claim 6 is considered a product-by-process limitation. The claimed “ink” would not be present in the sensor apparatus device once cured in the final product form. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process [MPEP § 2113]. 

Regarding claim 13, Otomo teaches the sensor apparatus of claim 1. However, Otomo does not teach wherein the wicking component is treated by a surfactant such that at least a surface of the wicking component is covered by the surfactant, wherein the surfactant is configured to increase a hydrophilicity of the wicking component.
Martin teaches a compact inexpensive reference electrode design with very small residual junction potentials, very low electrolyte leakage, and very low silver leakage (title). Martin further teaches wherein a surfactant may be included in the reference electrode to prevent the pores of the frit from becoming clogged [the 2nd para. in page 5].
Otomo and Martin are considered analogous art to the claimed invention because they are in the same field of electrochemical sensor and both use wick material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sensor apparatus of Otomo by treating 
the wicking component by a surfactant, as taught by Martin, to prevent the pores of the frit from becoming clogged [the 2nd para. in page 5 of Martin]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Otomo, as applied to claim 9 above, and further in view of Wolf et al. (US. Pub. No. 2009/0026078 A1).
Regarding claim 10, Otomo teaches the sensor apparatus of claim 9. Otomo further teaches wherein the wicking component (i.e., cotton 20) is made in part of a porous polymeric material, as outlined in the rejected claim 9. However,  Otomo does not teach wherein the wicking component is made in part of high-density polyethylene (HDPE).
Wolf teaches a controlled activation pH sensor (title). Wolf further teaches when the user removes the sensor from the package and the sensor tip is submerged in a hydration (ion conduction) media or solution, the hydrophilic coating along with the impregnated reference wick, absorb the fluid to create an electrolytic gel inside the reference wick, which activates the pH sensor (Abstract). The dry “non-activated” reference wick 19 can be fabricated from a variety of polymeric based materials. Examples of such materials are polysaccharides, (cotton, regenerated cellulose) polyester, polyethylene. 
Otomo and Wolf are considered analogous art to the claimed invention because they are in the same field of electrochemical sensor for measuring a solution characteristic (e.g., an ORP or pH). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the wick component (i.e., cotton) of Otomo by wick component made in part of high-density polyethylene, as taught by Wolf, because the wick material is able to maintain component stability and minimize component degradation ([para. 0026] of Wolf). The simple substitution of one known element for another (i.e., one wick material for another wick material) is likely to be obvious when predictable results are achieved (i.e., measurement of sample pH and ORP) [MPEP § 2143(B)]. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Otomo, as applied to claim 1 above, and further in view of He et al. (WO 2002/030220 A1).

Regarding claim 12, Otomo teaches the sensor apparatus of claim 1. However, Otomo does not teach wherein the wicking component comprises pores sized between about 15 μm to about 150 μm.
He teaches porous wick for liquid vaporizers (title), wherein  a porous polymeric wick (102) is comprised of various polymeric materials having pore sizes less than about 250 microns (abstract).  
Otomo and He are considered analogous art to the claimed invention because they are in the same field of using wick material to transport fluid. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the wick component (i.e., cotton) of Otomo by the wicking material having pore sizes less than about 250 microns, as taught by He. It would have been obvious to have selected and utilized a pore size within the disclosed range, including those amounts that overlap within the claimed range. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Furthermore, the selection of a known material (i.e., wick material with certain pore sizes), which is based upon its suitability for the intended use (as a medium for transporting fluid), is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Otomo, as applied to claim 1 above, and further in view of Fey (US Pub. No. 2013/0295660 A1). 

Regarding claim 14, Otomo teaches the sensor apparatus of claim 1. Otomo further teaches an aeration portion defined along at least one of a bottom side and a lateral side of the sample container (round hollow holes 22 on the porous substance 3 [para. 0023] as shown in Fig.3). However, Otomo does not teach a hydrophobic air-permeable membrane covering the aeration port, wherein the aeration port and the hydrophobic air-permeable membrane is configured to allow air to enter the sample chamber through the aeration port and the hydrophobic air-permeable membrane to aerate the sample chamber.
Fey teaches a bioreactor or culture vessel for incubation of one or more cell cultures, tissue biopsies, cell clusters, tissue-like structures, “prototissues” or similar samples (Abstract). Fey further teaches the bioreactor comprising an incubation chamber (1), conduction means (2), a reservoir (3), a first semipermeable membrane (M1) between 1 and 2, and a second semipermeable membrane (M2) between 2 and 3 ([para.0014]). The term “substantially impermeable to water” is used to describe characteristics of membranes of the present invention and refers to a membrane that exhibits a high degree of repulsion of water and water-like molecules in gas and/or liquid phase ([para. 0045]). Membranes comprised of a wide variety of materials can be used, that are “substantially impermeable to water” and “substantially permeable to oxygen and carbon dioxide,” including but not limited to membranes well known in the art comprised of polytetrafluoroethylene (PTFE), Polyvinylidene fluoride (PVDF), silicon rubber, foam plastics, radiation treated plastic or similar materials ([para. 0082]). Therefore,  Fey teaches hydrophobic air-permeable membrane, for example, the PTFE membrane is  substantially impermeable to water and substantially permeable to air. 
 Otomo and Fey are considered analogous art to the claimed invention because they are in the same field of aeration of sample in a chamber. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add a hydrophobic air-permeable membrane such as a PTFE membrane, to cover the aeration port of Otomo, as taught by Fey, since it would provide ventilation means for enhancing gas exchange with the atmosphere surrounding the bioreactor ([para.0014] of Fey). Since the PTFE membrane is hydrophobic air-permeable membrane, covering the aeration port by a PTFE membrane allows air to enter the sample chamber through the aeration port and the hydrophobic air permeable PTFE membrane to aerate the sample chamber. 


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Otomo and Fey, as applied to claim 14 above, and further in view of Gamry (ParaCell Electrochemical cell kit, Gamry Instruments. The internet archive shows that the above reference was available on the internet on June 13, 2013). 
Regarding claim 15, Otomo in view of Fey teach the sensor apparatus of claim 14. Fey further teaches a hydrophobic air-permeable membrane such as a PTFE membrane to cover part of a bioreactor. However, combined Otomo and Fey do not teach a container cap configured to be removably coupled to the sample container via an attachment connection; and an additional hydrophobic air-permeable membrane covering at least part of an underside of the container cap, wherein an airflow pathway is created when the container cap is screwed on to the sample container via the attachment connection, wherein the airflow pathway comprises the aeration port, the hydrophobic air-permeable membrane, the sample chamber, the additional hydrophobic air-permeable membrane, and air gaps defined in between the container cap and the sample container along the attachment connection.
Gamry teaches wherein the ParaCell kit is an electrochemical cell comprising cell body and two end plates. Both cell body and the end plates are made of chemically resistant polycarbonate. The end plates are configured to be removably coupled to the cell body with screws, as shown in the picture of the cell description. Each end plate has a central hole where an electrode is exposed and two threaded holes that accommodate #7 bushings and plugs. The top hole on the work side is intended for positioning of a reference electrode. The other holes can be used to fill the cell or for addition of a degassing apparatus. The top holes also have a small vent hole that works as a pressure release when degassing the cell using a sparge tube (see cell description of Gamry). The cell body and one of the end plates are interpreted by the examiner as, respectively, the sample container and the container cap. One of the other holes is capable of working as an aeration port, and the vent hole would be the air outlet.  
 Modified Otomo and Gamry are considered analogous art to the claimed invention because they are in the same field of electrochemical sensor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the sensor apparatus of modified Otomo by the following limitations:
a container cap configured to be removably coupled to the sample container via an attachment connection (as taught by Gamry); and
an additional hydrophobic air-permeable membrane covering at least part of an underside of the container cap (Similar to use a hydrophobic air-permeable membrane to cover the aeration port, as outlined in the rejected claim 14, use an additional hydrophobic air-permeable membrane, such as a PTFE membrane taught by Fey, to cover at least part of an underside of the container cap. The selection of where should be covered by a hydrophobic air-permeable membrane, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07), 
wherein an airflow pathway is created when the container cap is screwed on to the sample container via the attachment connection, wherein the airflow pathway comprises the aeration port, the hydrophobic air-permeable membrane, the sample chamber, the additional hydrophobic air-permeable membrane, and air gaps defined in between the container cap and the sample container along the attachment connection (In Gamry’s cell, the container cap (i.e., end plates) are screwed on to the sample container (i.e., cell body) via the attachment connection (see the screws and attachment connection in figure of the cell description). In addition, Gamry’s cell comprises holes which can be used as an aeration port. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the sensor apparatus of modified Otomo by adding a vent hole (taught by Gamry) covered by an additional hydrophobic air-permeable membrane to form air gaps defined in between the container cap and the sample container along the attachment connection.  Generally, differences in airflow pathway will not support the patentability of subject matter encompassed by the prior art absent persuasive evidence that the particular configuration is significant. MPEP § 2144.04(IV)(B). Therefore, it would have been a matter of choice to use an airflow pathway which a person of ordinary skill in the art would have found obvious.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Otomo, as applied to claim 16 above, and further in view of Bychkova et al. (US Pub. No. 2017/0261464 A1). 

Regarding claim 17, Otomo teaches the sensor apparatus of claim 16. However, Otomo does not teach wherein the pH-sensitive material comprises at least one of silicon dioxide, aluminum oxide, titanium dioxide, tantalum pentoxide, hafnium dioxide, iridium dioxide, ruthenium dioxide, and zirconium dioxide. 
Bychkova teaches microelectronic pH sensors (abstract). Bychkova further teaches a microelectronic pH-sensitive indicating electrode was made on a silicon substrate with silicon dioxide (SiO2) passivation layers surrounding a gold electrode. An iridium/iridium oxide (Ir/IrOx) reactive layer was deposited at the sensing window ([para. 0068]). Thus, Bychkova teaches wherein pH-sensitive material comprises at least silicon dioxide and iridium dioxide.
 Otomo and Bychkova are considered analogous art to the claimed invention because they are in the same field of electrochemical sensor for measuring pH. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute/modify the pH-sensitive material of Otomo to a pH-sensitive material comprising silicon dioxide and iridium dioxide, as taught by Bychkova. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: Bower et al. (US 2011/0048971 A1) teaches A modular potentiometric sensor includes a housing having measuring and reference half-cells, a temperature sensor, and solution ground combination assembly. Catalano et al. (US 2006/0027453A1) teaches a reference half-cell and method includes a reference electrode and a reference electrolyte disposed in mutual electrolytic contact, and a reference junction including a porous member configured to provide controlled flow of the reference electrolyte therein to form a primary electrical pathway extending through the member. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.Q./Examiner, Art Unit 1795                                                                                                                                                                                           

/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795